Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
DETAILED ACTION
Status of claims: claims 1-2, 19-20, 22-27 and 30-32 are pending. 
The amendment filed 1/31/2021 which amends claim 1 has been entered.
Claims 3, 16-18, 28 and 33-45 were canceled by the amendment filed 11/23/2020; claims 4-15 were canceled by the amendment filed 8/10/2018; and claims 21 and 29 were canceled by the amendment filed 5/24/2021. Claims 1-2, 19-20, 22-27 and 30-32 are under examination. 
 
		   Continuation data and Claimed benefit            
This application is a CON of PCT/EP2016/078781 11/25/2016 which claims benefit of 62373973 filed 8/11/2016 and claims benefit of 62295010 filed 2/13/2016 and claims benefit of 62260194 filed 11/25/2015. The provisional application 60260194 has support for the elected invention. 	
          			         IDS 
The references cited in the information disclosure statement (IDS) filed 1/31/2022 and the IDS filed 9/9/2021 have been considered by Examiner.    
                               Withdrawal of rejections
The 103 rejection of claims 1-2, 19-20, 22, 24-27, 29, 30 and 32 by Pham et al. (US20120322666), US20140134610 (‘610), or alternatively in view of US 20150368710, US 20130240356 is withdrawn in light of the amendment of claims 1-2  filed 1/31/2022. Yet, the now ground of 103 rejection is applicable to the amended claims and dependent claims therefrom (see below) since the new ground of the rejection cites new reference necessitated by said amendment. 
The 103 rejection of claims 23 and 30-31 by Pham et al. and ‘610 in view of US 20060228325 is withdrawn in light of the amendment of claims 1-2  filed 1/31/2022.

The amendment of the claims 1 and 2 necessitates the following new grounds of the rejections (which cite new references due to said amendment) .

             Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 1-2, 19-20, 22, 24-27, 30 and 32 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (US20120322666), US20140134610 (‘610), US20160011169 (‘169, effective filing date 6/10/2013) (newly cited) and US20140030704 (‘704) (newly cited), in view of   US 20150368710 (‘710, effective filing date 3/23/2015), US 20130240356 (‘356) 
Pham teaches methods of isolation of “polymerase nucleic acid complexes” from mixtures having both active and inactive complexes by initiating nucleic acid synthesis so as to open up a portion of a double stranded region - polymerase nucleic acid complexes can be separated from inactive complex or free enzyme  by using hook oligonucleotides to target single stranded regions on the nucleic acid by binding to the sequences that are exposed. The hook oligonucleotides bound to the active “polymerase-nucleic acid complex” are isolated, and the active “polymerase-nucleic acid complexes”  are released (see abstract, [0008]; [0066], [0070]; and ref claim 1 of  Pham).
The “hook oligonucleotide” (thereafter also termed “hook”) comprises “a capture region” that is complementary to a sequence on the displaced second strand and/or a “retrieval region” that can be a bead or a solid surface  which allows the hook molecule attached to the “polymerase-nucleic acid complexes” to be separated from other components in the mixtures (see [0075], Pham). 
The method of Pham comprises mixing a polymerase enzyme, and a “hook oligonucleotide” (“hook”)  which is equivalent to instant “ capture oligonucleotide” (in steps (a) and (d) of claim 1; and step(a) of claim 2). As mentioned-above, the “hook” comprises  “retrieval region” that can be a bead or a solid surface wherein the bead is for purification to separate the “polymerase-nucleic acid complexes” from other components in the mixtures ([0075], lines13-18, Pham), and the “hook” additionally comprises a “binding pair” (for purpose of isolation of the “polymerase-nucleic acid complexes”) which comprises “biotin” (see [0012] and ref claims 11-12 of Pham) wherein the biotin is a purification moiety (claims 22, 30).  Thus, Pham teaches the instant “capture complexes” comprising “a polymerase, the template and a oligonucleotide (i.e., “hook oligonucleotide” of Pham) conjugated to a purification moiety” set forth in step(a) of claims 1 and 2.  Therefore, the “mixing” step of Pham discussed above is applied to instant “providing a reaction mixture…” (step (a), claims 1, 2).

[Symbol font/0xB7] Regarding the obviousness of the new limitation “wherein said polynucleotide template is a self-priming template that generate a self-complementary sequence that acts as a primer for template-dependent extension by the polymerase” (step(a), amended claims 1, 2),
Pham teaches single stranded “hairpin” region attached to double stranded DNA can be used for priming purpose for purifying polymerase complex ([0108], lines 10-17, Pham)   
	
The polymerase-nucleic acid complex made with templates and phi-29 polymerase are attached to magnetic beads (see [0307], lines 1-3, Pham).
Further, Pham teaches  that the a cyclic nucleotide sequence having “hairpin” region is useful for the disclosed invention by Pham (see [0079], lines 7-10 and last 5 lines) wherein the cyclic sequence having  said “hairpin” is shown in Figure 2 of Pham ([0080], lines 1-5). 
Upon reading the Pham teaching, taken together, one skilled in the art would have known that the Pham is suggesting a self-priming mechanism of the “hairpin”,  even though Pham does not use the term “self-priming template” for the disclosure of his invention. In other words, Pham suggests that initiating the polymerization process can be alternatively done without need of the presence of “primer”, i.e., the self-priming mechanism is feasible for polymerase action.
	  
	The applicant’s specification (at page 28, lines 13-18) describes Figures 2-3 and states that  “The structure of the capture complex provided in Figure 2 is shown in detail in Figure 3. In this exemplary illustration, the self-priming hairpin polynucleotide template (300), which is hybridized to a capture oligonucleotide (301), to form a template-capture oligonucleotide complex (311). The polynucleotide template (300) comprises a region of self-complementary double stranded region (302), and a 5’ overhang sequence (303). The structure of 300 is shown below (wherein said “overhang sequence” of 300 is a single-stranded region  acts as the template. 

    PNG
    media_image1.png
    139
    264
    media_image1.png
    Greyscale


	Thus, the limitation of “a single-stranded polynucleotide template” (amended claims 1, 2) is construed as the DNA template which is associated with the double stranded region (302) wherein both 302 and “overhang sequence” of “300” are the components of hairpin polynucleotide.
	By comparison, ‘169 has taught hairpin structure called “1522” (see Figure 15B of ‘169) can act as a priming site ([0103], last 2 lines, ‘169) wherein the hairpin of DNA has a self-complementary sequence ([0091], lines 12-13, ‘169). Particularly, ‘169 teaches that the hairpin structure 1520  (see picture below) or hairpin structure 1522 has a gap in the polynucleotide (template sequence) on one side of the hairpin to act as a priming site ([0101], last 4 lines; and [0103], last 4 lines, ‘169); wherein the hairpin (‘169) sequence per se is a single stranded sequence shown by Figures 15A-15B of ‘169 (see below). 

    PNG
    media_image2.png
    48
    145
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    91
    321
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    139
    264
    media_image1.png
    Greyscale


	As shown above, a side-by-side comparison of the “hairpin” (‘169) shown above with the hairpin (300) of applicant, suggests that both the self-priming hairpin structures have single-stranded “5’ overhang sequence”  which acts as the ‘template” for self-priming. 
The above comparison shows a considerable similarity between the hairpin 1520 taught in ’169 has similar structure  with the hairpin (300 of instant specification); wherein the “gap” is a single-stranded template for polymerase  (1530) catalyzed the primer-extension to synthesize sequence (1540) (see [0102], lines 1-5, ‘169). Thus, the self-priming hairpin of ‘169 due to its capability of priming new strand (sequence 1540) by polymerase (1530) contains a single stranded template region which is equivalent to the “overhang sequence” of “300” of instant disclosure.
It is noted that ‘169 has taught the “hairpin” DNA can act as a priming site ([0103], last 2 lines, ‘169) wherein the hairpin DNA has a self-complementary sequence ([0091], lines 12-13, ‘169). Particularly, ‘169 teaches that the hairpin structure 1520  or hairpin structure 1522 has a gap in the polynucleotide (template sequence) on one side of the hairpin to act as a priming site ([0101], last 4 lines; and [0103], last 4 lines, ‘169); wherein the hairpin (‘169) sequence per is a single stranded sequence shown by Figures 15A-15B of ‘169.  
Thus, the above-discussed “comparison” exhibits that substantial similarity between the “self-priming hairpin” of ‘169 and the “self-priming hairpin” of instant disclosure; and thus, the prior art “self-priming hairpin” (‘169) contains single-stranded template region  (amended claims 1, 2) for said priming to synthesize sequence catalyzed by polymerase.   
In addition, the comparison shows that the hairpin of ‘619 also contains self-complementary sequence (claims 1, 2), because the hairpin (300) of instant specification similarly shows that the “self-complementary double-stranded region (302) in instant Figure 3.
 Since Pham has suggested that the single-stranded hairpin region of the template  can be used for priming (see [0108], lines 8-12, Pham), the combination of Pham with ‘169 would have rendered the limitation (claims 1, 2) of the single-stranded self-priming template prima facies obvious.
	Also, the relative art (‘704) teaches that hairpin structure producing a nucleic acid synthesis “self-priming” site ([0013], last2 lines, ‘704) and that the hairpin structure allows for  the self-priming of the first round of replication (i.e., primer extension) from 3’ end of primer  catalyzed by a DNA polymerase ([0108], lines 4-8; and Figures 1 and  5, ‘704) which encompasses phi29 DNA polymerase ([0076], line 15, ‘704) which is the common subject matter of Pham. 
It is noted that the “hairpin structure” of  ‘704 (shown in Figure 1) is substantially similar to the “hairpin structure” of Pham (shown in abstract, and Figures 2 and 4). 
           Moreover,  ‘610 teaches that ‘3-end portion of a first strand of adapter sequence can fold back thereby complementary to a central region in cis of the adapter sequence to form a molecule having a single strand loop and stem (a hairpin like structure) portion with a ‘5 single-stranded overhang. Then, a polymerase is used to convert the single-stranded molecule to a double stranded molecule by extending the ‘3-end of the first strand of the adapter and generating a complementary nascent strand ([0078], lines 1-10; and [0076], liners 8-12, ‘610). This also suggests a formation of self-complementary hairpin like structure for primer extension reaction which reads on instant “generates a self-complementary sequence that acts as a primer for template-dependent extension by the polymerase enzyme” (amended claims 1, 2).   

          Thus, it would have been prima facie obvious for one of skilled in the art before the effective filing date of the claimed invention to use self-priming process in the method of Pham.
           This is because Pham has suggested that the single-stranded hairpin (which is located the end of the double strand fragment) region of the template  can be used for priming ([0108], lines 8-12, Pham). 


 	Since ‘169 has taught how the self-priming hairpin containing single stranded region  can act as “template” for polymerase catalyzed primer extension reaction (see Figure 15A-15B of ‘169, and above corresponding discussions), and since ‘704 has taught that the hairpin structure allows for  the self-priming of  the first round of relocation (i.e., the primer extension reaction) from 3’ end primer catalyzed by a DNA polymerase, one skilled in the art would have known that it is convenient to use the “self-priming hairpin” rather than use a linear or circular DNA which requires addition of external “primer” that is synthesized and thus time-consuming as well. Thus, it would have been prima facie obvious for one skilled in the art before the filing date of claimed invention to choose and use the “self-priming hairpin” that contains single-stranded template region (‘169) in the place of the “single-stranded hairpin” (Pham) for priming all of the sequence (taught by Pham), in order to isolate/purify the desired active polymerase nucleic acid complex (Pham) with reasonable expectation of success. 

         The obviousness of the amended claims 1 and 2 (single-stranded self-priming template) is established by the combination of teachings of the newly cited references ‘169 and ‘704 with Pham (not Pham reference alone) based on said comparison.        
It is noted that the above-discussed “one-strand” (Pham) acting as the polynucleotide template that is equivalent to instant “ self-priming template” is also applicable to claim 26. Further discussion of obviousness of claim 26 is set forth in the corresponding section below.		 

 Next, Pham teaches that the “hook oligonucleotide” comprises the “binding pair” (see above) which comprises biotin for isolating the “polymerase-nucleic acid complex” (see [0012], lines 3-4 and 8; and [0017], lines 8-10 and 12, Pham); the biotin (purification moiety) form linkage with streptavidin (a “purification moiety binding compound”, step(b), claims 1, 2) (see [0022], Pham) which are the components of the “capture complex” discussed above,  as applied to binding the capture complex to a solid phase support comprising a purification moiety (biotin)-binding compound (streptavidin) of step(b), claims 1 and 2 for the isolation of active polymerase-nucleic acid complexes from mixtures having both active and inactive complexes taught by Pham.
The method (Pham) which is directed to isolating active polymerase-nucleic acid complexes ([0104], Pham) involves initiating polymerase mediated DNA synthesis to extend the primer, whereby the primer is extended into the double stranded region  and requires that template directed polynucleotide synthesis is initiated by adding the required reagents (see [0081], lines 1-9; and [0016], lines 11-15, Pham) Pham), as applied to step(c), claim 1.

Since the method of Pham is directed to the isolation of active “polymerase-nucleic acid complexes” from mixtures having both active and inactive (see above), and method is performed using the “hook oligonucleotide” which is equivalent to instant “capture oligonucleotide” (step(d), claim 1) (see above discussion; and also see [0008], lines 13-14, Pham), and said hook oligonucleotide is designed to isolate the complex having active polymerase enzyme from complex that are not active ([0016], last 4 lines; and [0173],  Pham) that is the “unextended complementary sequences” (step(d), claim 1) thereby isolating said active polymerase complexed from  polymerase complex components including inactive polymerase, The Pham teachings are applied to  instant step(d), claim 1 and step(c), claim 2. 
The “hook oligonucleotide”  is a “capture oligonucleotide” because the hook contains the capture sequences for isolation of the polymerase-nucleic acid complex (see [0015], Pham) wherein the hook bound to the active “polymerase-nucleic acid complex” can be isolated (see abstract and [0008], Pham). The bound “capture oligonucleotide” (hook) necessarily forms “a capture complex” (step(d), claim 2).
Since the “hook oligonucleotide” molecule comprises the retrieval region” which comprises a bead or a solid surface wherein the bead is considered to be a “solid phase support” (step(d), claim 2) and the bead is used for separating the “polymerase-nucleic acid complexes” from other components in the mixtures ([0075], lines13-18, Pham), the method of Pham is applied to instant step(d), claim 2. 
The Pham’s method is directed to separating the active “polymerase-nucleic acid complexes” from those which are inactive thereby purifying said active “polymerase-nucleic acid complexes”  (see abstract and [0065], lines 11-13 and 21, Pham), as applied to “active polymerase complexed having extended complementary sequences are released from said capture complex…” set forth in step(d), claim 1. 

Pham does not expressly teach that inactive polymerase complexes having unextended complementary sequences remain bound to said solid phase support (step(d), claims 1, 2).
It is noted that step(d) of claim 1 sets forth that the “inactive polymerase complexes’ remains bound to the solid phase support so as to allow the active polymerase complexed to be released and isolated.  The prior art (Pham) at [0118] has specifically taught that an alternative way to use the “hook oligonucleotide” to be selectively bound to the “inactive” polymerase complexed rather than active complexes. 
In said “alternative way” (Pham), the hook oligonucleotide is used to capture the template DNA of the complex wherein the hook oligonucleotide is complementary at its 5' end, and has a “retrieval segment” that is not complementary at its 3' end wherein the “retrieval segment” comprises the magnetic “beads”  ([0118], lines 16-20, Pham). When undergoing the polymerase catalyzed DNA synthesis, the complexes that are active will displace the hook oligonucleotide ([0008], Pham), but the complexes that are “inactive” remains bound with the hook oligonucleotide via hybridizing to them (see [0118] as discussed above). Subsequently, the inactive complexes bound with hook oligonucleotide is removed from the solution through its’3 end “retrieval segment” having said magnetic “beads”   thereby isolating/separating the active polymerase complexes from the “inactive”  polymerase complexes. 
Since as discussed-above the “retrieval region” comprising the beads is designed for the isolation purpose ([0011], last three lines, Pham), one of ordinary skill in the art would have known that the “hook oligonucleotide” containing the retrieval region that comprises the beads can be alternatively used for binding the inactive polymerase complexed ([0118], Pham) which reads on instant “inactive polymerase complexes having unextended complementary sequences remain bound to said solid phase support” (step(d), claim 1), and also reads on instant “removing unbound polymerase components from said capture complex bound to said solid phase support” ([0012], [0014], [0017] and [0019], Pham) (step(d), claim 2); wherein the “beads” (Pham) are such the “solid phase support” so as to separate from the active “polymerase-nucleic acid complexes” in the mixtures/solution which is an alternative way to isolate the  active “polymerase-nucleic acid complexes” from mixtures having both active and inactive complexes as disclosed by abstract of Pham.  
It is noted that the “capture oligonucleotide” (hook) bound with the polymerase complex which necessarily forms a “capture complex” (step(d), claim 2) has been discussed above.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have done so to obtain the active polymerase for increased performance of such polymerization based sequencing methods ([0007], Pham) with reasonable expectation of success; and therefore, claims 1 and 2 are prima facie obvious over the cited prior art. 

  	The following is the rejection of claims 19-20, 22, 24-27, 30 and 32 by Pham.
	The hook oligonucleotide comprising a “primer” (claim 19) (see [0181], lines 1-2; and [0015], lines 15-17, Pham) wherein the “capture oligonucleotide” of hook bound with the polymerase complex forms a “capture complex”; and thus, the prior art capture complex contains the primer, as applied to claim 19.
	In the Pham’s method, the polymerase complexes (active form) which is bound to solid surface are isolated and purified while the unbound components including the inactive polymerase complexes are removed by washing away from the solid surface ([0173], lines 1-8, Pham), as applied to claim 20.
In the Pham’s method, the purification moiety is biotin (claim 30) and purification moiety-binding compound is streptavidin (see above discussion), as applied to claim 22.
The hook oligonucleotide is a “capture oligonucleotide “(see above corresponding discussion) which further comprises a “primer” (see [0181], lines 1-2, Pham); and thus, said primer can function as a capture oligonucleotide primer (claim 25).
 The hook molecule (that is labeled as “230” in Figure 2 of Pham) has poly(A) tail wherein the hook oligonucleotide complementary (binding) to the template (claim 26) (see Figure 2, Pham). The hook comprises the retrieval region having poly(A) ([0012], lines 1-3, Pham), wherein the retrieval region is complementary to a sequence attached to “beads” for the isolation ([0017], lines 1-4, Pham), and the retrieval region can also be a “binding pair” ([0075], lines 9-10, Pham) that comprises “biotin”  ([0017], limes 12-14, Pham) which is a purification moiety (claim 26).  It is noted that the obviousness of “self-priming template” (claim 26) has been established above. Since, as discussed in above corresponding section, the “phi-29 polymerase” is used in the self-priming polymerase reaction, and since Pham further teaches that the polymerase-nucleic acid complexed made with templates and the “phi-29 polymerase” are attached to magnetic beads (see [0307], lines 1-3, Pham) wherein the “beads” involved in isolation ([0017], lines 1-4, Pham), i.e., the bead is a purification moiety, the limitation “self-priming template further comprising a purification moiety” (claim 26) is met. In light of the open-ended phrase “comprises”, the template molecule is considered to be a template complexed with the hood oligonucleotide, and thus, the prior art teachings render claim 26 obvious.
Further, Pham teaches the isolation of the polymerase nucleic acid complex which is bound to beads as solid support  through using the hook oligonucleotide that comprises the beads (see above discussion) wherein the beads can be isolated from solution so as to isolate the complex from the reaction mixture ([0106], lines 1-4 and 15-21, Pham) from which  the polymerase nucleic acid complex is released (see abstract, last line, Pham), as applied to claim 27.
Regarding claims 24 and 32 which is directed to the complex comprising a nanopore,  it has been known in the art (‘356) that nanopore can be used to capture and isolate “polymerase nucleic complex” ([0053] and [0011], ‘356) which is the common subject matter of Pham. Furthermore, the nanopore art (‘710) teaches that  the “nanopore” allows for detecting capture of the nucleotide by the nanopore-linked polymerase so that it results in significantly improved rate of capture by the “polymerase-nanopore complex” ([0298], Example 15, ‘710) which also is the common interest of Pham who discloses that the isolated “polymerase-nucleic acid complex” is useful for single-molecule nucleic acid sequencing (see [0010], Pham). Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the “nanopore” (claims 24,  32) to capture the polymerase complexes in the Pham’s method with reason expectation of success.  
Therefore, the combination of the references’ teachings renders the claims 1-2, 19-20, 22, 24-27, 30 and 32 prima facie obvious.

The applicants’ response to the above 103 rejection
	 
At pages 6-12, the response filed 1/31/2022 discussed the Declaration of Peter J. Crisalli under 37 CFR 1.132, and asserts that the Declaration provides the support to overcome the rejections based on the cited prior art (p.6, last  para, the response.
	The response discusses the teachings of paragraphs [0072], [0101] and Figures 1-3 disclosed by Pham, and asserts that the hairpin template of Pham is not self-priming as claimed in the currently amended claims 1 and 2, since Pham uses a double stranded polynucleotide templates that can include a “nick” or a ‘gap” that can be used as a priming region whereas, the claimed invention uses a single-stranded polynucleotide template that includes a self-complementary sequence that acts as a primer for the primer extension catalyzed by the polymerase (p.7, 1st para to p.10, 1st para, the response).  The response asserts that as discussed in the Crisalli Declaration ( Decl. ¶ 15), as shown in Figures 2 and 3 of instant specification, single-stranded self-priming template is identified by numerals “201”and “300”, repetitively. The self-priming polynucleotide template includes self-complementary sequence (shown in Figures 2 and 3) is illustrated as the double stranded portion “302”. Thus, one skilled in the art will know that the self-complementary sequence “302” is not the same as the nicks” or gaps” described in Pham (Crisalli Decl. ¶15) (see p.9, last paragraph to p.10, 1st  paragraph, the response).
Also, the response argues that the combination of Pham with ‘610 does not render the claimed methods of claims 1-2 obvious, because the currently amended claims 1-2 distinguish from the “self-priming via nicking” as taught by Pham and/or ’610 (p.10, last para to p.11, line 6, the response).
	Further, the response asserts that ‘710 (Fuller) and ‘356 (Wanunu) are cited only for rejection of claim 32 with regard to a nanopore (claim 32), and that none of ‘710 and ‘356 teaches or suggests the claimed single-stranded, self-priming polynucleotide template (in the amended claims 1-2) nor their combination with Pham and ‘610 (p.11, 2nd para, lines 4-8, the response). Thus, the response infers that the combination of the teachings of Pham, ‘610, ‘710 and ‘356 does not render the claimed methods of claims 1-2 prima facie obvious; and therefore, the response requests withdrawal of the obviousness rejection.

          The applicants’ arguments are found not persuasive because of the reasons below. 
          Examiner remark: even though the above 103 rejection citing the new references ‘’169 and ‘704, the following will address the relevant issues argued by applicant in the previous 103 rejection of claims 1 and 2 especially.
Applicant appears to focus on the argument “single-stranded, self-priming polynucleotide template” based on or considering the Declaration of Crisalli. 
            Pham has taught a single-stranded hairpin region of the template ([0108], lines 11-12, Pham) and teaches that the said single stranded region of hairpin can be used for priming ([0108], lines 8-10, Pham). 

	Since the amendment of claims 1 and 2 necessitates the new ground of the rejection with citing new references ‘169 and ‘704, the following discusses the obviousness of the “self- priming  and single-stranded template that generates a self-complementary sequence  that acts as a primer” (amended claims 1, 2) is rendered by the combined teachings  of ‘169 and ‘704 with Pham. In particular, ‘169 has taught ‘169  has taught the hairpin structure  (which is the common subject matter of Pham) having a single-stranded sequence and self-complementary sequence (amended claims 1, 2) that act as a primer for the primer extension i.e., said hairpin  is a self-priming single-stranded sequence while ‘704 provided further teaching that the hairpin structure allows for self-priming (see the following for further discussion of ‘169 and ‘704). Thus, the applicant’s argument that, as discussed in the Crisalli Declaration ¶17, the current amendment to claims 1 and 2 distinguish from “self-priming via nicking” (Pham) which does not teach single-stranded sequence for self-priming is not persuasive in light of the combination of the teachings of Pham, ‘169 and ‘704.
As discussed in the above obviousness rejection, the  reference of ‘169 (newly cited) teaches that the hairpin called “hairpin 1522” (Figure 15B, 169) or “hairpin 1520” (Figure 15A, ‘169) can act as a priming site (see [0103], last 2 lines, ‘169) wherein the hairpin structure has a self-complementary sequence ([0091], lines 12-13, ‘169) as applied to the amended claims 1 and 2.  The hairpin structure 1520 (Fig. 15A) 1522 (Fig.15B) is a single-stranded sequence and  has a gap in the sequence on one side of the hairpin to act as a priming site for synthesizing (primer -extension) sequence 1540 ((Fig. 15A) or 1542 (Fig. 15B) catalyzed by polymerase (see Figure 15A and 15B and [0104], ‘169) wherein the hairpin “1520” or “1522” contains self-complementary sequence (amended claims 1, 2) that act as a primer for the primer extension; and wherein the self-complementary sequence is complementary to the template within the hairpin structure; and thus, the hairpin is a self-priming single-stranded sequence.
The Crisalli Declaration ( Decl. ¶ 15) submits that, as shown in Figures 2 and 3 of instant specification, single-stranded self-priming template is identified by numeral “300”. The self-priming polynucleotide template includes self-complementary sequence (shown in Figures 2 and 3) is illustrated as the double stranded portion “302”.
As shown below, a side-by-side comparison of the “hairpin” (‘169) shown above with the hairpin (300) of applicant, suggests that both the self-priming hairpin structures have single-stranded “5’ overhang sequence”  which acts as the ‘template” for self-priming. 


 
    PNG
    media_image2.png
    48
    145
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    91
    321
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    259
    492
    media_image4.png
    Greyscale


	The comparison of the single-stranded self-priming “hairpin” (“1520” of  Figure 15A of ‘169) with the single-stranded self-priming “hairpin” (“300” of Figures 2-3 instant specification) supports the conclusion that the prior art “self-priming” hairpin structure containing single-stranded template region. Therefore, the Crisalli Declaration in fact does support the Examiner’s  position in that the combination of Pham with ‘169 and ‘704 renders the claims 1 and 2 prima facie obvious.

	Regarding the argument that one skilled in the art will know that the self-complementary sequence “302” (instant Figure 3) is not the same as the nicks” or gaps” described in Pham (Crisalli Decl. ¶ 15) and the argument of the self-priming via nicking” as taught by Pham and/or ’610, the above 103 rejection no longer discusses the “nicks” or “gaps” in Pham reference or ‘610, which would render the argument moot.  It is noted that, instead, the rejection is now focusing on the “self-priming hairpin” containing single-stranded template region.

Also, the relative art (‘704) teaches that hairpin structure producing a nucleic acid synthesis “self-priming” site ([0013], last2 lines, ‘704) and that the hairpin structure allows for  the self-priming of the first round of replication (i.e., primer extension) from 3’ end catalyzed by a DNA polymerase such as “phi29 DNA polymerase” which Pham also disclosed (see the rejection, and see [0117] and [0307] of Pham).  In particular, the “hairpin structure” of  ‘704 (shown in Figure 1) is substantially similar to the “hairpin structure” of Pham (shown in abstract, and Figures 2 and 4).

Moreover, ‘610 teaches that ‘3-end portion of a first strand  (a single stranded) of adapter sequence can fold back thereby complementary to a central region in cis of the adapter sequence to form a molecule having a single strand loop and stem portion with a ‘5 single-stranded overhang. Then, a polymerase is used to convert the single-stranded molecule to a double stranded molecule by extending the ‘3-end of the first strand of the adapter sequence and genarating a complementary nascent strand ([0078], lines 1-10; and [0076], liners 8-12, ‘610). Said “fold back”, “cis” and “to form a single strand lop” together with “extending the ‘3-end of the first strand of the adapter sequence” and “genarating a complementary nascent strand” suggest a mechanism of  a self-priming template that generates a self-complementary sequence for primer mediated “extension” catalyzed by the polymerase set forth in amended claims 1-2. 

           Furthermore, similar to ‘169, ‘704 and ‘610, Pham has also implicated/suggested the self-priming mechanism. This is because, in Pham’s disclosure/teaching, some polymerase does not need an added external primer ([see 0072], lines 15-20; and [0110], last four lines, Pham); this suggest a self-priming mechanism, and because Pham has taught the single stranded “hairpin” region can be used for priming purpose for purifying polymerase complex ([0108], lines 10-17, Pham). –  
	

Taken together, the combination of the cited references of Pham with ‘169, ‘704 and ‘610 would have rendered the limitation “…polynucleotide template is a self-priming template that generate a self-complementary sequence that acts as a primer for template-dependent extension by the polymerase” in the claims 1 and 2 prima facie obvious.  
	Thus, the applicant’s argument that the Declaration of Crisalli under 37 CFR 1.132, provides the support to overcome the rejections, and argument that the cited references in combination does not teach or suggest said imitation introduced into claims 1 and 2 on 1/31/2022 do not support the applicant’s position and are not persuasive. 
	Regarding the argument that ‘710 (Fuller) and ‘356 (Wanunu) which are cited only for teaching a nanopore in claim 32 cannon be combined with Pham and ‘610 to establishing obviousness of the limitation of the self-priming template generating a self-complementary sequence that acts as a primer (amended claims 1, 2) is not persuasive, because as applicant recognized, the said obviousness of the claims 1-2 is not based on neither ‘710 nor ‘356.
 	Therefore, the 103 rejection is proper and stands. 

[2] Claims 23 and 30-31 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. and US20140134610 (‘610), US20160011169 (‘169) (newly cited) and US20140030704 (‘704) (newly cited), as applied to claims 1 and 2 from which claims 23, 30 and 31 depends, respectively, and further in view of US 20060228325 (‘325). 

Although the rejection claim 30 has been discussed in the 103 rejection [1], in the event that claim 30 is alternatively construed as the a modified biotin , the following rejection is applicable. 
The  rejection of claims 1 and 2 over the teachings of      Pham,‘610, ‘169 and ‘704 have been set forth above.
Yet, Pham, ‘610, ‘169 and ‘704 do not expressly teach that desbiotin derivative (claims 23, 31)  
The “biotin derivatives” are well known in the art which encompasses desthiobition (DSB) (see PGPUB [0205] and [0206], instant specification). 
 It has been known in the   prior art that “biotin derivative” such as “desthiobiotin” is useful because  it binds tightly enough to provide a strong association as taught in reference ‘325 ([0050], lines 7-10,) and the biotin trimer comprising two units of desthiobiotin and one unit of normal biotin (see structure 25 shown at page 26, ‘325) wherein said “biotin trimer” is a desthiobiotin derivative (claims 23, 31). One of ordinary skill in the art would have known that said desthiobiotin derivative (trimer) is a good alternative to native biotin monomer for its utilization in the Pham’s method of the isolation of active polymerase-nucleic acid complexes from mixtures through the hook oligonucleotide that comprise the biotin (see above corresponding discussion), wherein the trimer biotin derivative provide multiple sites for streptavidin binding in order to form stronger binding and stronger signal   for the purpose of isolating the “active polymerase-nucleic acid complexes” (Pham). Here, it is noted that, if claim 30 is alternatively limited to the modified biotin, ‘325 teaching can applied to claim 30 as well. Thus, it would have been obvious for one of ordinary skill in the art to choose and use the desthiobiotin derivative to achieve the desired outcome of the isolation of active polymerase-nucleic acid complexes which is useful in the polymerization based sequencing methods ([0007], Pham) with reasonable expectation of success. 

The applicants’ response to the 103 rejection
	At pages 11-12, the response filed 1/31/2021 asserts that  since claims 23, 30 and 31 depend from claims 1 and 2, and since the reference ‘325 (Wilbur)  which is cited as teaching a biotin derivative does not remedy deficiencies of Pham and ‘610 for the amended claims 1 and 2 as stated above, the claims 23, 30 and 31 are not obvious over the cited references’ teaching. Thus, applicant requests withdrawal of the rejection.
The applicants’ arguments are found not persuasive because the prima facie case of obviousness of the currently amended claims 1 and 2 has been established by the combination of the references Pham, ‘610, ‘169 (newly cited) and ‘704 (newly cited), and because the prima facie case of obviousness of claims 23, 30 and 31 has been established by Pham, ‘610, ‘169, ‘704 and ‘325 (Wilbur). Since applicant does not particularly point out why the subject matter (the biotin derivative desthiobiotin) of claims 23 and 31 taught by ‘325 is not obvious, the 103 rejection of these claims is deemed proper and therefore stands.

Claim Rejection –Obviousness Type Double Patenting 
              The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 19-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19  of copending Application No. 16871973 (‘973). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 

Claims 1-2, 19-20, 22-27 and 30-32 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 3-19 of Application No. 16871973 (‘973). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
	Claims 1 and 3-19  of ‘973 disclose method for isolating active polymerase complexes. The method (claim 1) comprises the following steps: 
providing a reaction mixture comprising unbound polymerase complex components, and a plurality of capture complexes each comprising a polymerase enzyme, a polynucleotide template, and a capture oligonucleotide conjugated to a purification moiety; and providing reagents comprising nucleotides for enabling template complementary polynucleotide synthesis carried out by said polymerase to obtain a plurality of active polymerase complexes; wherein the polynucleotide template is a self-priming template and the self-priming template further comprises a purification moiety (claims 5 and 9 of ‘973).
 binding said capture complexes to a solid support comprising a purification moiety-binding compound; and
isolating said active polymerase complexes from said polymerase complex components including the  inactive polymerase complexes.
Further, claim 1 of ‘973 discloses that the polymerase complex  also comprising a nucleic 
acid adaptor for isolating active polymerase complexes, said adaptor having a “single-stranded” sequence for a primer recognition sequence. Although the claim of ‘973 does not use “template” for said “single-stranded” sequence for priming, for the context of the claim 1, it suggest that said “single-stranded” sequence is a “template” region because it can be recognized by “a primer” (self-priming). Thus, the claim 1 of ‘973 as a whole suggests a single-stranded template region in the nucleic acid adaptor.
Thus, claim 1 of ‘973 discloses the common subject matter of instant claim 1 and 25. 
In addition, claim 1 of ‘973 also disclose a method of positively isolating a polymerase complex comprising steps: providing a reaction mixture comprising unbound polymerase complex components, and a plurality of capture complexes each comprising a polymerase enzyme, a polynucleotide template, and a capture oligonucleotide comprising a purification moiety; binding said capture complexes to a solid support comprising a purification moiety-binding compound; and isolating said polymerase complexes from said polymerase complex component, which is the common subject matter of instant claim 2.
Claims 3-4 of ‘973 disclose that the capture complexes further comprise an oligonucleotide primer; and disclose that the method further comprises removing unbound polymerase components from the capture complexes bound to the solid phase support, which are the common subject matters of instant claims 18-20 and 27-28.
Claims 5-7 of ‘973 disclose that the polynucleotide template is a self-priming template; the purification moiety is a biotin or modified biotin, and that the purification moiety-binding compound is streptavidin or modified streptavidin wherein the biotin is desthiobiotin or a derivative thereof, which are the common subject matters of instant claims 21-23 and 30-31.
 Claim 8 of ‘973 discloses that the isolated polymerase complex comprises a nanopore,  which are the common subject matter of instant claims 24 and 32.
Claim 9 of ‘973 discloses that the polynucleotide template is a self-priming template and the self-priming template further comprises a purification moiety, which is the common subject matters of instant claim 26.

	Applicant’s response to the above ODP rejection
	At pages 12-13, the response filed 1/3/12022 asserts that application 16871973 (‘973) is a division of the present application and both applications are  currently pending. The response submits that ‘973 was filed in response to the Restriction Requirement issued by the Office; it was not filed voluntarily by Applicant in the absence of a restriction requirement.  The response argue that the claims originally filed and now pending in ‘973 divisional purposely excluded the invention of elected Group I (claims 1, 2, and 18-32) of instant  application. 
	Thus, the response infers that, even if ‘973 were to issue as a patent, an obviousness type double-patenting rejection would be inappropriate under 35 U.S.C. § 121. Therefore, applicant requests withdrawal of the ODP rejection. 
	The applicant’s arguments have been fully considered by they are not persuasive.
            MPEP states that the situations where the prohibition against nonstatutory double patenting rejections under 35 USC 121  does not apply:  (A)The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application. (see MPEP804.01). In this case, the claims are not removed from an earlier application that is this application 15989109,  since both this application and ‘973 application claim the common subject matter of isolating a polymerase complex (see the above ODP rejection).  Per the MPEP statement, the safe harbor protection of 35 U.S.C. 121 is not applicable in this case herein. Therefore, the ODP rejection is proper and maintained. 

  Conclusion
	  No claims are allowed.
			 
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949. The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939. The official fax number for Technology Center 1600 is (703) 308-4242.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Samuel W. Liu
Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656